     Case 3:18-cr-03677-W Document 144 Filed 04/02/20 PageID.2216 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9     UNITED STATES OF AMERICA                      Case No. 18CR3677-W
10                       Plaintiff,                  ORDER TO CONTINUE
                                                     SENTENCING HEARING
11           V.

12     MARGARETE. HUNTER (2),
13                       Defendant.
14
15
16          Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
17          IT IS HEREBY ORDERED that the motion hearing in the above-referenced case
18    be continued from April 6, 2020 at 9:00 a.m to May 4, 2020, at 9:00 a.m.
19          SO ORDERED.
20          DATED: April S-, 2020.



                                                                 J.
21
22                                         HONORAB.J. WHELAN
                                            United State~t
23
24
25
26
27
28
